Citation Nr: 0844140	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  08-13 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to February 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 decision rendered by the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a claim of entitlement to 
service connection for PTSD.

The veteran testified before the undersigned at a September 
2008 hearing.  A transcript of the hearing is of record.


FINDING OF FACT

The veteran participated in combat during active service and 
has a current diagnosis of PTSD related to in-service combat 
stressors.
 

CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 
Fed. Reg. 59989 (2004) (holding that the notice and duty to 
assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.

Analysis

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection for 
PTSD is subject to additional requirements, however.

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f) (2008).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
C.F.R. § 3.304(f).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality. VAOPGCPREC 12-99 (1999).

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  Cohen v. Brown, at 146-
47; Zarycki v. Brown, at 98; 38 C.F.R. § 3.304(f).

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a veteran engaged in combat may 
include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998). 

With regard to the three elements of service connection for 
PTSD, a private psychologist reported a diagnosis of PTSD in 
a November 2007 evaluation report.  A therapist and a 
psychologist at a Vet Center also provided a statement dated 
in October 2008, in which they diagnosed PTSD.  

The private and Vet Center therapist and psychologists 
attributed the diagnosis of PTSD to wartime experiences in 
Vietnam.  The private psychologist noted that the veteran had 
flashbacks of "war experiences, violence scenes, choppers 
hovering above."  The Vet Center personnel noted the 
veteran's experiences as a heavy vehicle operator in Vietnam.

The remaining question is whether there is credible 
supporting evidence of claimed stressors; or whether the 
evidence shows that the veteran engaged in combat, in which 
case, no supporting evidence is required.

Service records show the veteran was stationed in Vietnam 
from February 10, 1969 to February 9, 1970.  His military 
occupational specialty (MOS) was 64B20, heavy vehicle driver.  
There is no confirmed receipt of military awards indicative 
of combat.  He served with the 670th Transport Company.  This 
unit was part of the 36th Transportation Battalion, which in 
turn was part of the 500th Transportation Group.

The veteran did not receive decorations confirming 
participation in combat.  He has testified, however, that his 
convoys came under regular fire.  He has submitted 
photographs that show damaged vehicles.  He reports that he 
took these photos while in Vietnam.  He has also submitted a 
unit history of the 36th Battalion, which indicates that 
convoys regularly came under fire.  The veteran has also 
submitted newspaper articles supporting his report that there 
was a mortar attack on the hospital and sapper attacks on 
trucks at Cam Ranh Bay, while he was based there.

This evidence, including the veteran's testimony, supports a 
finding that he engaged in combat, as that term is defined by 
the Court.  Accordingly, as the veteran engaged in combat, 
and has a current diagnosis of PTSD that has been medically 
attributed to combat stressors, all of the elements necessary 
for the grant of service connection for PTSD have been 
demonstrated.  38 C.F.R. § 3.304(f).  The appeal is therefore 
allowed.


ORDER

Entitlement to service connection for PTSD is granted.




_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


